DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 5/16/2022, with respect to claims 1-20 have been fully considered and are persuasive insofar as US 2018/0031716 to Gunawan et al. cited in the prior Office action is not understood to teach or fairly suggest “a plurality of dipole line magnets arranged in a shell configuration at least partially surrounding the diamagnetic object” as now required by amended claims 1, 9 and 15.  The rejections of claims 1-20 have therefore been withdrawn.

The non-statutory double patenting rejection set forth in the prior Office action is withdrawn in view of the amendments to claims 1, 9 and 15.

The objection to claim 5 set forth in the prior Office action is withdrawn.

The 35 U.S.C. 112(b) rejection of claim 3 set forth in the prior Office action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Amended claims 1, 9 and 15 recite:

    PNG
    media_image1.png
    168
    647
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    192
    646
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    169
    640
    media_image3.png
    Greyscale

Regarding amended claims 1, 9 and 15, applicant states at page 7:

    PNG
    media_image4.png
    224
    647
    media_image4.png
    Greyscale

In response, the examiner notes that paragraph 32 of the originally-filed specification provides:

    PNG
    media_image5.png
    251
    639
    media_image5.png
    Greyscale

Figure 2 of the present application is reproduced below:


    PNG
    media_image6.png
    570
    534
    media_image6.png
    Greyscale

As disclosed in paragraph 32 and shown in Fig. 2, the electrodes 108 are arranged in a shell configuration at least partially surrounding the one or more diamagnetic objects 110.  Paragraph 32 and Fig. 2 do not disclose that dipole magnets 106 are arranged in a shell configuration at least partially surrounding the one or more diamagnetic objects 110.  All references to “shells” and “shell configuration” in the specification as filed (paragraphs 26-27, 32 and 64) are with reference to the one or more electrodes 108, and not magnets.  Accordingly, a person skilled in the art would not recognize in the original disclosure a description of the invention defined by the amended claims 1, 9 and 15.

	Claims 2-8, 10-14 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement by virtue of their dependence from claims 1, 9 or 15.

	The examiner further notes that US 2018/0031716 to Gunawan et al. relied upon in the previous Office action does disclose electrodes that are arranged in a shell configuration at least partially surrounding the one or more diamagnetic objects (see, e.g., Figs. 7-8, 9-10 and paragraphs 44, 47).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863